       Case 3:20-cv-00160-DPM-JJV Document 94 Filed 11/17/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION


STEVEN HASTINGS
ADC #171672                                                     PLAINTIFF

v.                        No. 3:20-cv-160-DPM-JJV

ALEC J. WILBUR, Corrections Sergeant,
North Central Unit, et al.                                 DEFENDANTS


                                   ORDER
        1. The Court construes Hastings's supporting evidence, Doc. 79,

as an objection to Magistrate Judge Volpe' s partial recommendation,
Doc. 68.        On de nova review, the Court adopts the partial
recommendation, Doc. 68, and overrules Hastings's objections, Doc. 79.
FED.   R. CIV. P. 72(b)(3). The Court appreciates Judge Volpe developing
the record on diabetes-related matters. That record doesn't show that
irreparable harm is likely without immediate court action. Hastings's
motion for preliminary injunctive relief, Doc. 29, is therefore denied.
        2. Hastings's appeal, Doc. 86, is denied. FED. R. CIV. P. 72(a).
Magistrate Judge Volpe didn't clearly err or misapply the law in
denying Hastings's motion to be transferred and to have free-world
doctors handle all his medical and mental-health care. Doc. 81.
Case 3:20-cv-00160-DPM-JJV Document 94 Filed 11/17/20 Page 2 of 2



 So Ordered.


                              D .P. Marshall Jr.
                              United States District Judge




                               -2-
